Citation Nr: 1740692	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  09-36 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus Type II ("DM II") and/or in-service exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Pendleton, Associate Counsel


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The Veteran served on active duty from October 29, 1968 to July 6, 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs ("VA") Regional Office ("RO") in Chicago, Illinois.

The Veteran was afforded a Board hearing in September 2010, before a Veteran Law Judge ("VLJ") who is no longer with the Board. A copy of the hearing transcript ("HT") has been associated with the record. The Veteran was notified in October 2012 that he was entitled to another hearing given the VLJ's departure. 

In the interim, in October 2012 the RO granted the Veteran's claim for service connection for DM II associated with in-service herbicide exposure, rated as 20 percent disabling, effective June 9, 2005. The Joint Services Records Research Center ("JSRRC") conducted an Herbicide Exposure Verification Review, including records from the Modern Military Branch of the National Archives, including deck logs of the USS Bexar, which confirmed the Veteran's presence in Vietnam. (Notification Letter VA 20-8993 & VA-21-0290 received July 2012; deck logs in Military Personnel Records received February 2011). 

In November 2012, the Board remanded the matter for a hearing on the Veteran's claims for (1) service connection coronary artery disease ("CAD"), to include as due to herbicide exposure and (2) service connection for hypertension, to include as secondary to DM II or CAD.

The Veteran was given an opportunity to present testimony before another VLJ in September 2015; however, the Veteran postponed the hearing for good cause and the hearing was rescheduled for February 2016. (Third Party Correspondence p. 1, received August 2015, VA 27-0820 Report of General Information received September 2015, and Correspondence received December 2015 p. 1). The Veteran subsequently cancelled the rescheduled February 2016 hearing without cause 
(BVA decision received July 2016). The Veteran's request for a Board hearing is deemed withdrawn.

The Board proceeded on the matter and remanded the claim of hypertension, to include as secondary to service-connected DM II or in-service exposure to herbicide agents for further development in a July 2016 decision. The remand included a mandate to obtain all VA treatment medical records, private treatment records, and a VA examination to report on the etiology of the claim (whether it occurred in-service and whether it is as likely as not that the Veteran's hypertension could be proximately due to the Veteran's service connected herbicide exposure or DM II). The Board also denied Veteran's claim for service connected CAD.

The Veteran underwent a VA examination with a medical expert who issued an opinion in August 2016 as well as an addendum opinion in March 2017.                38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901. The Veteran's representative supplemented the record with a post-remand brief (received July 2017). They now return for appellate review. 


FINDINGS OF FACT

Hypertension was first diagnosed in 1995, many years following the Veteran's discharge from active military service.  Hypertension is not associated with the Veteran's presumed exposure to herbicide agents, and is not proximately due to or aggravated by service-connected disability of DM II.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309(a), 3.309(e), 3.310, 3.313 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In accordance with the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, the Agency must notify the Veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the Veteran is expected to provide.                38 C.F.R. § 3.159 (2016).  In this instance, the Veteran was provided with the relevant notice and assistance in letters dated August 2005 and March 16, 2006, prior to the initial adjudication of his claims. Neither the Veteran nor his representative has alleged, or demonstrated, any prejudice with regard to the timing VA's notices or other development.  Thus, adjudication of his claim at this time is warranted.

Pertaining to VA's duty to assist, the Board finds that all necessary development has been accomplished and therefore appellate review may proceed with prejudice to the Veteran. The Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claim.  The Veteran also had a hearing before the Board, which was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the Veteran's position. 38 C.F.R. § 3.103(c)(2). The Veteran had an opportunity to appear before the Board in a supplemental hearing given the special circumstances of his prior judge's departure, which was ultimately cancelled without cause.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary in order to make a decision on the claim, as defined by law. Green v. Derwinski, 1 Vet. App. 121 (1991). Here, pursuant to a  July 2016 Board remand, an August 2016 medical examination and opinion, with a March 2017 addendum opinion, discussed all applicable medical principles relating to the issue discussed herein, and the analysis is considered adequate, of sufficient detail so that the Board evaluation is fully informed and contains reasoned explanations upon which to decide the claim. 

The Veteran, by and through his representative contended the adequacy of VA examination opinion from August 2016 and requested an additional opinion on the basis that the examiner attempted to debunk the Veteran's previously determined service-connected DM II, which was taken into consideration. (Post-remand brief, received July 10, 2017). Yet, the Board finds the March 2017 addendum opinion adequately addresses the Veteran's contentions, legal standard and there is competent medical evidence on the file for the Secretary to make a decision on the claim. The fact that the examiner believed there was no diagnosis of diabetes mellitus does not render the opinion unreliable.  Rather, the examiner accepted the fact that the Veteran was service-connected for diabetes mellitus and was able to provide a well-reasoned explanation as to why such did not cause of aggravate hypertension based upon the medical evidence of record.  Thus, an additional remand for a supplemental medical examination or opinion is not warranted. 

Accordingly, VA's duty to assist with respect to obtaining relevant records and an examination has been met and appellate review may proceed without prejudice to the Veteran with respect to his claim.  

Service Connection

The Veteran contends his hypertension is the result of his in-service exposure to herbicide agents and DM II.  Specifically, he testified that he served in the Republic of Vietnam as a supply clerk where he was required to leave the ship via smaller boats into shore to pick up supplies and return them to the ship. (HT at 5).  He testified that only he and his brother, who also served in Vietnam with the U.S. Army, have diabetes mellitus in his family (two parents and six siblings).
(Id. at 7, 9). He made no affirmative statements as to his hypertension at the hearing.
 
Service connection may be granted for a current disability resulting from a disease or injury incurred in or aggravated by active military service. See 38 U.S.C.A.
§ 1110; 38 U.S.C.A §3.303 (2016). To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability;               (2) medical, or in certain circumstances law evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus, or relationship between the present disability and the disease or injury incurred or aggravated during service. Holton v. Shinseki, 557 F.3d 1362, 1366 
(Fed. Cir. 2010)(quoting Shedden v. Principli, 381 F.3d 1163, 1167 
(Fed. Cir. 2004)). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain chronic conditions, including hypertension, will be presumed to have incurred in service if they manifest to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1137 C.F.R. §§ 3.309(a-b) and 3.307(a)(2-3) and 3.307(a)(6) (2016). As an alternative to the nexus requirement, service connection for a chronic disability may be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b). The route of establishing service connection through a demonstration of continuity of symptomatology instead of through a finding of nexus is limited to the chronic disabilities enumerated in 38 C.F.R. § 3. 309(a). See Walker v. Shinseki,              708 F.3d 1331 (Fed. Cir. 2013).

When entitlement to a regulatory presumption of service connection for a specific disability is not founded, a claim must nevertheless be reviewed to determine whether service connection can be established on another basis. Combee v. Brown, 34, F. 3d 1039, 1044 (1994). 
Service connection is also warranted for disabilities that are proximately due to, or aggravated by service-connected disease or injury. 38 C.F.R. § 3.310. To establish service connection on a secondary basis, the record must reflect sufficient evidence to show: (1) that a current disability exists and (2) the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.

Finally, a Veteran who, during active military, naval or air service, served in the Republic of Vietnam, during the period beginning January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed to herbicide agents during service, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service. See 38 U.S.C.A. § 116(f); 38 C.F.R.         § 3.307(a)(6). If a veteran was exposed to herbicides, certain diseases, codified by statute, will be presumed to be associated with the exposure provided ancillary provisions are met. 38 C.F.R. § 3.309(e). In this case, the Veteran is afforded the presumption of herbicide exposure while serving in Vietnam. (See October 2012 Rating Decision).

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service in a veteran who had active military, naval or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, included the waters offshore, and other locations if conditions of service involved duty of visitation in Vietnam. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313. 

A review of the Veteran's service records corroborates his Vietnam Era active duty service. His DD-214 reflects his date of entry as October 29, 1968 until his release from active duty to naval reserve service on July 6, 1970. 

In-service treatment records ("STR") are void of any complaints related to his heart. During his on entrance of duty examination he had a blood pressure reading of 136/20. (STR (3) received July 2015 p. 25). His June 1970 separation examination documented that the heart as normal, with a blood pressure of 120/80 with no indication of cardiovascular defect. (STR (3) received July 2015 pg. 5). Hypertension is not shown in the first post-service year.

Rather, post-service private treatment records demonstrate his hypertension condition occurred long after active duty. Records from The Wabash Outpatient Clinic ("WOC") confirm the Veteran was diagnosed with hypertension as of November 1995, approximately 25 years after active military duty. (Medical Treatment Record Non-Government Facility received May 2003 at 76). 

Blood pressure readings remained elevated from 1995 to 1998. In 1995, he had a blood pressure of 170/90. Id. at 46. His provider recommended modifications to his diet (low salt diet) and smoking cessation. By January 1996, examination findings reflect a blood pressure of 140/80. Id. at 45. His treating provider noted that the Veteran was working out and should continue to do so. Id. His blood pressure remained consistent in April 1996 with a reading of 150/74. Id. at 44. It was not until May 1997, when the Veteran's treatment provider began strongly urging alcohol and smoking cessation. Id. at 42. 

The Veteran's health took a turn for the worst in January 2003 when he sustained an ischemic stroke with right hemiparesis. Id. at 35-36. He underwent post-stroke recovery (physical and occupational therapies). Id. at 35-36. He had a blood pressure reading of 142/80. Id. He asserted that he intended to quit consuming alcohol, but continued to have alcohol in his home and was smoking one-half pack of cigarettes per day. Id. 

Just two months post-stroke, his blood pressure reading decreased to 134/80. He was exercising regularly, but continued to smoke cigarettes. Id. at 35. He was prescribed Lopid, a prescription drug used to lower triglycerides and cholesterol at the time as well. Id.

Similar reports occurred in July 2003, August 2003 and May 2004. Id. at 30-33. The Veteran had elevated blood pressure and continued to consume alcohol, four to six beers per day, and smoke cigarettes. Id. His treating provider noted the Veteran could not "afford to drink any alcohol and sternly urged him to get back into AA as well." Id. The treating provider prescribed the Veteran blood pressure medication, such as Ecotrin (aspirin), Lopressor, and Toprol. Id. at 27, 28, 31, 34.

Nearly one year post-stroke, in November 2004, his blood pressure reading fell to 110/72. Id. at 26. The Veteran reported working out and lost 15 pounds over six months. He continued to drink alcohol and smoke cigarettes and his physician continued to encourage cessation to both. Id.

Treatment notes from May 2005 indicate the Veteran's blood pressure increased to 150/60. Id. at 25. He admitted to consuming more alcohol, up to a six pack per day. He was prescribed both Cardizem LA and Hytrin. Id.  The Veteran's treatment provider strongly stressed alcohol avoidance. Id. In June 2005, his blood pressure dropped to 130/80.

By December 2006, treatment notes indicate he had virtually no residuals from his ischemic stroke and his hypertension was controlled. Id. at 11, 12, 19. 

There are no other medical treatment notes of record regarding the Veteran's hypertension from 2011 to date.

Pursuant to the Board's July 2016 remand, the Veteran was provided a VA examination in conjunction with his claim in August 2016. On exam, the Veteran had an average blood pressure reading of 141/76. The Veteran reported he did not begin a treatment plan, never had health problems nor took medication for hypertension until he experienced an ischemic stroke in 2002. 

A VA medical expert issued a medical opinion in August 2016 specifically on the question of secondary service connection, where he asserted the 
Veteran's hypertension was "essential hypertension" and had a normal progression without aggravation by any service-connected condition. The examiner  noted that there was no evidence of record for hypertension while the Veteran was in military service, only a diagnosis of hypertension in 1995, with his blood pressure being well-managed with prescribed medication. Moreover, the VA medical expert noted the Secretary of the VA, in consultation with then National Academy of Sciences, has issued presumptive service connection with sound medical and scientific evidence showing a positive association between specific diseases and exposure to herbicides; however hypertension is not one of enumerated conditions. 

In the addendum March 2017 opinion, the VA medical expert noted the medical literature does not support an etiological link between hypertension and herbicide exposure and/or DM II. The VA medical expert affirmed his determination that the Veteran's essential hypertension was due to normal progression.  

As to direct service connection, the Board finds entitlement is not warranted for this condition because the evidence of record fails to substantiate an in-service incurrence.  Per the record, the Veteran was first diagnosed with this condition in 1995, approximately 25 years after leaving military service. 

His condition also cannot be presumed to have incurred in service under the theory of presumptive service connection. 38 C.F.R. §3.309. The record does not reflect a diagnosis of hypertension within one year of discharge nor is there evidence of symptoms that occurred within service and subsequent manifestation of the same chronic disease at a later date to a compensable degree (10 percent).                Walker v. Shinseki, 708 F.3d 1331, 1335 (2013). Rather, the Veteran's treatment records reveal that hypertension is attributable to intercurrent causes; specifically social factors of alcohol and tobacco dependence. Id.

Likewise, there is no probative evidence of record that the Veteran's hypertension is secondarily service connected, or proximately due to his service connected condition of DM II.  38 C.F.R. § 3.310. As a lay person, the Veteran is certainly permitted to report and provide opinions on some medical issues; however, he has not demonstrated the medical training and expertise required to provide a complex medical opinion as to the specific issue in this case- the etiology of hypertension and its relationship to a service connected condition. This question falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed Cir. 2007). While the Veteran may sincerely believe his hypertension is caused by his service connected condition, he has not cited any medical evidence that would support such a link. On the contrary, the medical opinion evidence reveals that hypertension is not due to or aggravated by service-connected diabetes mellitus. 

Lastly, hypertension is not among the exclusive list of conditions which are covered by the presumption of diseases associated with exposure to certain herbicide agents.  
As mentioned by the VA medical expert, the National Academy of Sciences has not found sufficient epidemiological evidence to establish such a link between herbicide exposure and the development of this disorder. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). The evidence does not otherwise show that hypertension is related to his herbicide agent exposure.  

The Secretary has relied on the medical community to review the available medical information and identify conditions that have an epidemiological link to herbicide exposure. The condition in this case, hypertension, is not, as of yet, so associated with exposure to herbicides nor has the Veteran submitted any scientific studies or medical opinion otherwise demonstrating that hypertension is associated with herbicide exposure. Thus, service connection on this presumptive basis is not warranted.  

Upon review of the totality of the evidence, the Board finds no basis upon which to award service connection for hypertension. There is no competent medical evidence to suggest the claimed disorder is in any way related to service, to include as a result of the Veteran's presumed exposure to herbicide agents or DM II.  There is no evidence of a diagnosis within one year of separation. No medical professional, private or VA has attributed the claimed disorder to service, to a service-connected disability, or any other etiological link to a current service connected disability. And the Veteran has not proferred any evidence that suggests his claimed condition may have been attributable to his service connected disorder.

In reaching the above conclusions, the Board considered the applicability of the benefit-of-the-doubt doctrine. However, the preponderance of the evidence is against finding that the Veteran's hypertension was proximately caused by his service connected DM II or herbicide exposure or otherwise etiologically related to active service. The doctrine is not applicable to the instant appeal because the evidence is not in a position of equipoise, equal positive and negative evidence, to otherwise grant the Veteran's claim. The appeal is denied. 
See 38 U.S.C.A. § 5107(b); 38 C.F.R § 3.102.


ORDER

Service connection for hypertension, to include as secondary to DM II or in-service exposure to herbicide agents, is denied.




____________________________________________
MATTHEW TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


